             Case 5:18-cv-00235-KGB Document 40 Filed 01/21/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

MARK DAVID JOHNSON                                                                   PETITIONER

v.                                 Case No. 5:18-cv-00235 KGB/PSH

WENDY KELLEY, Director of the
Arkansas Department of Correction                                                  RESPONDENT

                                              ORDER

        Before the Court are the Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 34). Petitioner Mark David Johnson filed an

objection to the Findings and Recommendation (Dkt. No. 39). After careful review of the Findings

and Recommendation and Mr. Johnson’s objections, as well as a de novo review of the record, the

Court adopts the Findings and Recommendation as its findings in all respects (Dkt. No. 34). Mr.

Johnson’s objections simply restate assertions raised in his petition for writ of habeas corpus. The

Court has adopted Judge Harris’ analysis and reasoning as its own; the Court will not repeat that

analysis with respect to Mr. Johnson’s restated objections. For these reasons, the Court adopts the

Findings and Recommendation as its findings in all respects (Dkt. No. 34).

        It is therefore ordered that:

        1.       Mr. Johnson’s petition for writ of habeas corpus is dismissed with prejudice, and

all requested relief is denied.

        2.       A certificate of appealability is denied because the Court is not persuaded that Mr.

Johnson can make a substantial showing of the denial of a constitutional right. See 28 U.S.C. §

2253(c)(2).
  Case 5:18-cv-00235-KGB Document 40 Filed 01/21/21 Page 2 of 2




It is so ordered this 21st day of January, 2021.

                                              __________________________________
                                              Kristine G. Baker
                                              United States District Judge
